ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_05_FR.txt. 65

OPINION INDIVIDUELLE DE SIR PERCY SPENDER

[Traduction]

La question essentielle qui se pose en l'espèce est à mon avis de
savoir si le différend allégué par la République du Cameroun est
bien un différend au sens de la clause juridictionnelle, c’est-a-dire de
l’article 19 de l'accord de tutelle. C’est parce que je suis parvenu
à la conclusion que le différend allégué n’est pas un différend au
sens de cet article que je me suis prononcé contre la compétence de
la Cour.

En 1962, la Cour a eu l’occasion dans les affaires du Sud-Ouest
ajricain! d'étudier une clause juridictionnelle qui figurait dans les
Mandats conclus en vertu du Pacte de la Société des Nations et qui,
pour l'essentiel — à l'exception d’un point qui sera mentionné
ci-après —, était identique à l’article 19 de l'accord de tutelle sur
lequel porte notre examen en l'espèce. Au centre du raisonnement
qui a conduit la Cour à interpréter la clause juridictionnelle du
Mandat pour le Sud-Ouest africain aussi largement qu’elle l'a fait
se trouve, à mon avis, cette idée que la clause était un élément
indispensable, une nécessité inhérente au fonctionnement du système
des Mandats et à l'exercice du Mandat si l'on voulait assurer
l'exécution par la Puissance mandataire des obligations qui lui
incombaient en vertu du Mandat à l'endroit des habitants du
territoire sous Mandat. Ainsi, de l’avis de la Cour, la clause four-
nissait une garantie judiciaire essentielle à l'exécution de ces
obligations. Ces considérations ont amené la Cour à conclure que
la clause juridictionnelle figurant dans le Mandat s’appliquait non
seulement aux différends entre un État Membre de la Société des
Nations et le Mandataire relativement aux dispositions du Mandat
qui conféraient aux États Membres de la Société des Nations ou à
leurs ressortissants des droits ou des intérêts à titre individuel, mais
également aux différends concernant les dispositions du Mandat
qui imposaient au Mandataire des obligations de caractère général
dans l'intérêt des populations du territoire sous Mandat — autrement
dit des obligations afférentes à l’accomplissement de la «mission
sacrée » qui lui avait été confiée et qu'il avait acceptée.

Dans la présente affaire, le contexte de la clause juridictionnelle
— l’article 19 de l'accord de tutelle — n’est pas le même que dans
les affaires du Sud-Ouest africain, bien que tous les termes essentiels
en soient identiques. Dans les affaires du Sud-Ouest africain, la
clause devait être interprétée dans le contexte du Pacte de la Société
des Nations et des termes du Mandat; en l'espèce, elle doit être

1 C.T.J. Recueil 1962, p. 319.
54
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 66

interprétée dans le contexte du régime international de tutelle
établi en vertu de la Charte des Nations Unies et des termes de
l'accord de tutelle lui-même. Au surplus, la base sur laquelle la
Cour avait fondé son raisonnement dans les affaires du Sud-Ouest
africain s'effondre en grande partie en l'espèce; en effet, la Cour
a elle-même reconnu dans ces affaires que le caractère néces-
saire — essentiel — qu'elle avait attribué à la clause juridic-
tionnelle dans le système des Mandats a disparu dans le régime
international de tutelle des Nations Unies; ce caractère « n'existe
plus » dans le cadre de la Chartet.

Mon collègue sir Gerald Fitzmaurice et moi-même avons été en
désaccord avec le raisonnement de la Cour et avec l'interprétation
qu’elle a donnée de la clause juridictionnelle des Mandats; nous
avons exposé en détail notre opinion à ce sujet. Certes, une grande
partie de ce que nous avons dit alors s’applique directement à
l'interprétation que l’on doit donner de la clause juridictionnelle en
l'espèce — nous avions en particulier rejeté l'opinion selon laquelle
ladite clause était soit essentielle, soit nécessaire au système des
Mandats ou au Mandat lui-même —, mais puisque la tâche d’inter-
prétation qui incombe maintenant à la Cour n’est pas la même
que dans les affaires du Sud-Ouest africain, je pense qu’il ne serait
ni suffisant ni satisfaisant de me référer d’une manière générale au
raisonnement développé par mon collègue et par moi-même dans
ces affaires et de me borner à présenter brièvement mon opinion
sur la présente affaire. I] me paraît préférable de donner quelques
détails sur les motifs qui m'ont amené, en l'espèce, à conclure
que le différend allégué par le demandeur n’est pas un différend au
sens de l’article 19 de l’accord de tutelle soumis à la Cour.

*
* *#

Questions générales 4 trancher

Le demandeur soutient que le défendeur n’a pas respecté les
articles 3, 5, 6 et 7 de l’accord de tutelle. Les manquements pré-
tendus ne sont pas spécifiés, si ce n’est sous la rubrique des « grieïs »
dans la requête et dans le mémoire. Les articles mentionnés énoncent
en termes larges et généraux les obligations assumées vis-à-vis des
Nations Unies par l'autorité administrante: administrer le territoire
de manière à réaliser les fins essentielles du régime international de
tutelle énoncées à l’article 76 de la Charte des Nations Unies
(a cette fin l'autorité chargée de l’administration s’engage à colla-
borer pleinement avec l’Assemblée générale et le Conseil de tutelle
dans l’accomplissement de leurs fonctions) (art. 3); favoriser le
développement d'institutions politiques libres convenant au
territoire, assurer à ses habitants une part progressivement crois-

1 C.I.J. Recueil 1962, p. 342
55
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 67

sante dans les services administratifs et autres et élargir leur par-
ticipation au gouvernement compte tenu des conditions particulières
au territoire et à ses populations, eu égard particulièrement aux
dispositions de l’article 5 a) de l’accord de tutelle (art. 6) ; appliquer
notamment au territoire les recommandations déjà existantes
ou devant être arrêtées par les Nations Unies qui pourraient
convenir aux conditions particulières du territoire et qui contri-
bueraient à la réalisation des fins essentielles du régime interna-
tional de tutelle (art. 7). L'article 5 4) mentionné plus haut prévoit
qu'aux fins de l’accord l’autorité administrante aura pleins pouvoirs
de législation, d'administration et de juridiction sur le territoire et
l’administrera conformément à sa propre législation, comme partie
intégrante de son territoire «avec les modifications que pourraient
exiger les conditions locales » et sous réserve des dispositions de la
Charte des Nations Unies et de l’accord de tutelle.

Le demandeur prétend en général que les dispositions de l'accord
de tutelle n’ont pas été respectées, maïs les « griefs » qui constituent,
comme le précise la requête, l’objet de son différend avec le gouver-
nement défendeur ne mentionnent ni n’indiquent aucune autre
disposition en particulier, à l'exception de l’article 5 &}, aux termes
duquel l’autorité administrante sera autorisée (entre autres) à
faire entrer le territoire dans une union ou fédération administrative
avec les territoires adjacents placés sous sa souveraineté ou sa
régie et à établir des services communs à ces territoires et au terri-
toire sous tutelle quand ces « mesures » seront compatibles avec
les fins essentielles du régime international de tutelle ou avec les
clauses de l’accord de tutelle.

On peut définir comme suit l’essentiel des griefs du gouvernement
demandeur: le but qu'était le développement d'institutions poli-
tiques libres, etc., n’a pas été atteint, ce qui constituerait une viola-
tion de l’article 3 de l'accord; le Cameroun septentrional a été
administré ccmme une partie intégrante de la Nigéria et non pas
comme un territoire distinct, ce qui constituerait une violation de
l’article 5 b) de l'accord; le territoire sous tutelle a été administré
en deux parties séparées, le Cameroun septentrional et le Cameroun
méridional, selon deux systèmes administratifs différents, ce qui
aurait entraîné un développement politique distinct et serait
contraire à la «règle de l'unité » considérée comme inhérente à
l'accord de tutelle. De plus, le demandeur prétend que ces manque-
ments dureraient depuis 1946 et auraient eu des effets continus
jusqu’au moment du plébiscite qui a eu lieu au Cameroun septen-
trional en février 1967 ; ils auraient empêché la consultation popu-
laire de se dérouler conformément aux prescriptions de l'accord
de tutelle, à la suite de quoi l'accord de tutelle aurait pris fin avant
que les fins de l’article 76 de la Charte ne fussent réalisées. C'est
ainsi, conclut-on, que le Cameroun septentrional a été intégré
à l'État nigérien.

56
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 68

La requête énonce encore quatre griefs, dont trois se rapportent
à de prétendues violations de la résolution 1473 de l’Assemblée
générale du 12 décembre 1959; quant au dernier, il a trait à cer-
taines pratiques, actions ou inactions des «autorités locales de
tutelle » pendant la période précédant le plébiscite et durant les
opérations électorales qui auraient eu pour résultat d'empêcher la
population d'exprimer son opinion librement et sans entraves.
Ces quatre autres sujets de grief auraient constitué autant de
manquements à l'accord de tutelle!

L'État demandeur ne cherche aucune réparation précise con-
cernant les prétendues violations de l’accord de tutelle, il demande
seulement à la Cour de dire le droit.

%
* *

On voit ainsi que le différend qui est prétendu exister entre le
demandeur et le défendeur a trait exclusivement aux obligations
générales assumées par le défendeur vis-à-vis des Nations Unies en
vertu de l’accord de tutelle, en vue de réaliser les fins du régime
international de tutelle établi par la Charte dans l'intérêt des
populations des territoires n’ayant pas encore accédé a l’autonomie
ou à Vindépendance.

Dans quelle mesure la récente décision de la Cour
dans les affaires du Sud-Ouest africain a-t-elle
une influence sur la présente affaire?

Dans les affaires du Sud-Ouest africain, on trouve au cœur même
du raisonnement de la Cour cette opinion que l’article 7 du Mandat
était de manière inhérente nécessaire ou essentiel au fonctionnement
du système des Mandats, appliquant le principe de la « protection
judiciaire de la mission sacrée ». L'arrêt exprime cette opinion pour
la première fois lorsque la Cour traite non pas de la question de
savoir ce qu'était un différend au sens de l'article 7 du Mandat,
mais de la deuxième exception de l’Union sud-africaine qui portait
essentiellement sur le sens dans cet article de l'expression « un autre
Membre de la Société des Nations ». L'Union sud-africaine avait
soutenu que l’Éthiopie et le Libéria n'avaient pas la qualité exigée
par cet article pour invoquer la juridiction de la Cour, puisqu'ils
n'étaient plus ni l’un ni l’autre membres de la Société des Nations.
Après avoir constaté que cet argument prétendait se fonder sur
le sens naturel et ordinaire des mots « un autre Membre de la Société
des Nations », la Cour n’a pas nié, si je comprends bien l'arrêt, que
le sens naturel et ordinaire de ces termes fût celui que leur attribuait
l'Union sud-africaine. Elle a déclaré que la règle d'interprétation
selon laquelle il faut s’en remettre, tout au moins pour commencer,

1 Voir en particulier les art. 3 et 7 de l’accord de tutelle.

57
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 69

au sens ordinaire et naturel des mots, n’est pas une règle d’inter-
prétation absolue, et elle a fait remarquer que:

« Lorsque cette méthode d'interprétation aboutit à un résultat
incompatible avec l'esprit, l’objet et le contexte de la clause ou de
l'acte où les termes figurent, on ne saurait valablement lui accor-
der crédit. » (C. 7.7]. Recueil 1962, p. 336.)

La Cour a exposé ensuite pourquoi, compte tenu de cette obser-
vation, elle ne pouvait se fonder sur le sens naturel et ordinaire des
termes en question. Le nœud de son raisonnement a été que «la
protection judiciaire de la mission sacrée contenue dans chaque
Mandat constituait un aspect essentiel du système des Mandats »;
que la surveillance administrative de la Société des Nations repré-
sentait «une garantie normale » visant à assurer la pleine exécution
par le Mandataire de sa « mission sacrée » mais que « le rôle spéciale-
ment imparti à la Cour était encore plus essentiel  puisqu’elle devait
servir d’ultime moyen de protection par voie de recours judiciaire
contre tous abus ou violations possibles du Mandat » ?; en effet,
à défaut de cette garantie supplémentaire, a poursuivi la Cour, la
surveillance exercée par la Société des Nations et par ses Membres
ne pouvait en définitive être efficace puisque la surveillance assurée
par le Conseil de la Société exigeait l'approbation unanime de tous
les représentants, y compris celle du Mandataire. Dans le cas d’un
conflit entre le Mandataire et les autres membres du Conseil, le
seul moyen en dernier ressort « de défendre les intérêts des habitants +
aux fins de protéger la mission sacrée serait d’obtenir une décision
de la Cour...». Une telle procédure, selon la Cour, ne pouvait
être entamée que par un Etat Membre de la Société des Nations
invoquant la clause juridictionnelle du Mandat.

«C'est à cette fin essentielle + que la clause a été rédigée dans des
termes très généraux embrassant «tout différend, quel qu'il soit» 1...
On voit donc le rôle essentiel? que l’article 7 devait jouer comme
l’une des garanties du système des Mandats quant au respect de
ses obligations par le Mandataire. » (C.I.J. Recueil 1962, p. 377.)

Aux yeux de la Cour, «outre que la protection judiciaire était essen-
tielle pour la mission sacrée», le droit de citer la Puissance mandataire
devant la Cour permanente avait été conféré «spécialement et
expressément » aux Membres de la Société des Nations « évidem-
ment parce qu'il était aussi le moyen le plus sûr de rendre la pro-
tection judiciaire effective, quoi qu'il pit advenir du système de
surveillance administrative ou survenir à son sujet » >.

La Cour a souligné qu'il existe une « différence importante » dans
la structure et le fonctionnement du système de surveillance des

1 Les italiques sont de nous.
2 C.I.J. Recueil 1962, p. 336.
3 Ibid., pp. 337-338.
58
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 70

territoires sous Mandat dans le cadre de la Société des Nations et
des territoires sous tutelle dans le cadre des Nations Unies; cette
différence tient au fait que la règle de l’unanimité en vigueur au
Conseil de la Société des Nations a été remplacée dans la Charte
par la régle de la majorité des deux tiers. Cette observation de la
Cour répondait à l'argument selon lequel l’article 7 ne constituait
pas une disposition essentielle du Mandat pour la protection de la
mission sacrée de civilisation; on avait fait valoir à l'appui de cet
argument que, lorsque trois des quatre Mandats «C » avaient été
placés sous le régime de tutelle prévu par la Charte des Nations
Unies, aucune clause juridictionnelle n'avait été insérée dans les
accords de tutelle les concernant. C'est à ce propos que la Cour a
fait une déclaration que le défendeur a beaucoup invoquée dans la
présente affaire, pour la distinguer des affaires du Sud-Ouest africain.
La Cour s’est exprimée en ces termes:

«Ainsi, des décisions juridiquement valables peuvent être prises
par l’Assemblée générale des Nations Unies et par le Conseil de
Tutelle en vertu du chapitre XIII de la Charte sans l’assentiment
de l'État chargé de la tutelle et, dans le cadre de la Charte, la nécessité 1,
prévue par le système des Mandats, de recourir à la protection
judiciaire de la Cour permanente, n'existe plus 1. » 2

Dans l'opinion dissidente que sir Gerald Fitzmaurice et moi-même
avons alors rédigée, nous avons expliqué pourquoi nous ne suivions
pas la Cour dans son raisonnement et il n’est pas nécessaire d’y
revenir ici. Il suffira pour le moment de noter le raisonnement de
la Cour et d'observer qu'il visait à établir que, dans la suite des
événements, un débat tenu par l’Assemblée de la Société des Nations
à la veille de sa dissolution avait révélé l'unanimité des États
Membres à admettre que le Mandat devait continuer à être exercé
après la dissolution de la Société des Nations conformément aux
obligations définies dans le Mandat, y compris celle qui incombait
au Mandataire en vertu de la clause juridictionnelle; et que cette
obligation spécifique avait survécu et impliquait nécessairement
de lire dans ladite clause les mots « Membre de l'Organisation des
Nations Unies » au lieu de « Membre de la Société des Nations ».

Il est évident que la Cour a estimé — et à cet égard je suis tout
à fait de son avis — que, dans les accords de tutelle conclus aux
termes de la Charte des Nations Unies, la clause juridictionnelle
n'est pas, de manière inhérente, nécessaire ou essentielle pour
assurer le respect des obligations générales assumées par l’autorité
administrante dans l’intérêt des habitants du territoire.

Lorsque, dans son arrêt, la Cour est passée ensuite à l’examen
de la troisième exception préliminaire de l'Afrique du Sud qui,
d’après la Cour, consistait essentiellement dans la proposition selon

1 Les italiques sont de nous.
2 C.T.J. Recueil 1962, p. 342.

59
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 71

laquelle le différend soumis à la Cour n’était pas un différend comme
il est prévu à l’article 7 du Mandat, elle a de nouveau abordé le
problème en s'appuyant sur la thèse du caractère «essentiel » de la
clause juridictionnelle du Mandat, et cela a constitué l'essence même
de son argumentation. Ayant déjà avancé et développé cette thèse
dans un passage antérieur de l’arrét, elle y est revenue et l’a réaf-
firmée. La nature de la clause juridictionnelle du Mandat était
«évidemment de pourvoir à la mise en œuvre d’une «des garanties!
pour l’accomplissement de cette mission » mentionnées à l’article 22,
paragraphe 1 » du Pacte de la Société des Nations.

«Le droit d’intenter une action conféré par l’article 7 ... est un
élément essentiel 1 du Mandat lui-même et inseparable de son exer-
cice ! ... Tandis que l’article 6 du Mandat ... contient des dispositions
visant la surveillance administrative à exercer par la Société,
l'article 7 instaure en fait, avec l'accord exprès du Mandataire, la
protection judiciaire + de la Cour permanente puisqu'il donne ... le
droit d’invoquer aux mêmes fins la juridiction obligatoire à l’en-
contre du Mandataire. » 2

Si l’on considère l’opinion que la Cour a exprimée tout au long
de son arrêt sur le but et le rôle de la clause juridictionnelle —
sa nécessité inhérente, son caractère essentiel en tant que partie
du système des Mandats et son caractère inséparable de l’exer-
cice du Mandat lui-même —, il est compréhensible et peut-être
inévitable qu’en interprétant cette clause dans le Mandat elle lui
ait donné une interprétation aussi large et complète. Il ne fait pas
de doute, je crois, que la thèse adoptée par la Cour sur l’objet de
la clause juridictionnelle a totalement commandé son interpré-
tation de cette clause. La Cour a dit qu’elle appliquait au reste de
l'article la règle de l'interprétation selon le sens naturel et ordinaire
des mots, règle qu’elle avait trouvé des raisons de ne pas appliquer
en traitant de la deuxième exception. Les mots auxquels elle s’est
attachée pour interpréter le reste de la clause juridictionnelle du
Mandat sont ceux-là mêmes qui figurent dans la clause juridiction-
nelle dont nous avons à nous occuper maintenant, à savoir « tout
différend, quel qu'il soit » et «relatif à l'interprétation ou à l’ap-
plication des dispositions » du Mandat.

Il importe de citer ici entièrement ce qu’a énoncé la Cour *:

«Les termes employés sont larges, clairs et précis: ils ne donnent
lieu à aucune ambiguïté et n’autorisent aucune exception. [ls se
réfèrent à tout différend, quel qu'il soit, relatif non pas à une ou
plusieurs dispositions particulières mais «aux dispositions» du
Mandat, entendant par là, de toute évidence, l’ensemble ou une
quelconque de ces dispositions, qu’elles aient trait aux obligations
de fond du Mandataire à l'égard des habitants du territoire ou à
l'égard des autres Membres de la Société des Nations ou encore à l’obli-

? Les italiques sont de nous.
2 C.I.J. Recueil 1962, p. 344.
3 Ibid., p. 343.
60
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 72

gation du Mandataire de se soumettre à la surveillance de la Société
des Nations aux termes de l’article 6 ou à la protection prévue
par l’article 7 même. La portée et l’objet manzfestes 1 des disposi-
tions de cet article indiquent en effet qu'on entendait par là ! que
les Membres de la Société des Nations eussent un droit ou un intérêt
juridique! à ce que le Mandataire observat ses obligations à la fois
à l'égard des habitants du territoire sous Mandat et à l’égard de la
Société des Nations et de ses Membres. »

C'est sur cet énoncé de la Cour que le demandeur se fonde en
l'espèce pour affirmer que le différend relève de l’article 19 de l’ac-
cord de tutelle. |

Dans notre opinion dissidente commune, sir Gerald Fitzmaurice
et moi-même avons indiqué, avec tout le respect que nous devons
à la Cour, non seulement pourquoi nous pensions que la Cour
s'était trompée dans sa thèse relative au «caractère essentiel », à
la «nécessité inhérente » et à l’élément «inséparable », mais aussi
pourquoi nous estimions que les termes de l’article 7 du Mandat
lus dans leur contexte manifestaient une ambiguïté qui empéchait
de les interpréter comme la Cour l’a fait. Toutefois, que la Cour
ait eu raison ou non dans son interprétation de l’article 7 du Man-
dat, je pense qu'il est plus qu’évident que cette interprétation ne
peut s’appliquer automatiquement à la clause juridictionnelle
dans la présente affaire. L’argument du caractère «essentiel »,
etc., est inutile iciZ. Au surplus, l’article 19 de l’accord de tutelle
ne doit pas être interprété dans le même contexte que l’article 7
du Mandat.

Quelle que soit la manière dont on envisage le raisonnement de
la Cour dans les affaires du Sud-Ouest africain, l'interprétation
qu'elle a alors donnée de la clause juridictionnelle n’a, je crois,
qu'une faible autorité sur le plan judiciaire pour ce qui est de
déterminer le sens de l’article 19 en la présente affaire.

*
* *

On n’en cherche pas moins 4 appliquer maintenant cette inter-
prétation — après transfert et transposition — à la clause juri-
dictionnelle dont il s’agit en l'espèce; le libellé de l’article 19 de
Vaccord de tutelle étant le même, sur tous les points essentiels,
que celui de la clause juridictionnelle du Mandat, dont les termes,
comme l’a dit la Cour, étaient « larges, clairs et précis » et n’auto-
risaient «aucune exception », la même interprétation devrait s’ap-
pliquer à l’article 10.

Cette manière de voir est inadmissible. Il faut interpréter l’ar-
ticle 19 de l'accord de tutelle dans son contexte et compte tenu des
circonstances dans lesquelles l’accord a été adopté. Le demandeur

1 Les italiques sont de nous.
2 Voir notamment C.I./]. Recueil 1962, p. 342.

61
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 73

ne s’en est guère préoccupé; il s’est appuyé principalement sur
l’opinion que la Cour a énoncée dans les affaires du Sud-Ouest
africain et selon laquelle la clause juridictionnelle n’autoriserait
aucune exception, ce qui permettrait d’invoquer la compétence
de la Cour non seulement dans l'intérêt des habitants, considéra-
tion qui a joué un rôle primordial dans la thèse adoptée par la
Cour dans les affaires du Sud-Ouest africain, mais aussi dans l’in-
térêt d’un Etat, comme le demandeur prétend avoir le droit de
le faire en l’espèce.

Il m’incombe maintenant d'examiner l’article 19 non pas sim-
plement en fonction de ses termes, mais dans son contexte et
compte tenu des circonstances de son adoption, afin de déterminer
l'intention des deux parties à l’accord de tutelle — les Nations
Unies et le défendeur —- quant à cet article et de démontrer que
l'argument du demandeur est mal fondé.

L'article 19 de l’accord de tutelle

L'article 19 est ainsi conçu:

«Tout différend, quel qu'il soit, qui viendrait à s'élever entre
l'Autorité chargée de l’administration et un autre Membre des
Nations Unies relativement à l'interprétation ou à l’application des
dispositions du présent Accord, sera, s’il ne peut être réglé par
négociations où un autre moyen, soumis à la Cour internationale
de Justice, prévue au Chapitre XIV de la Charte des Nations Unies. »

*
* *

Réduites à l’essentiel, les thèses du demandeur peuvent se ré-
sumer comme suit. Lorsqu'il est devenu Membre des Nations Unies,
il s’est vu attribuer les droits accordés par l’article 19 aux Etats
Membres de l'Organisation; il était dès lors fondé à invoquer la
compétence de la Cour non seulement pour ce qui est des différends
qui viendraient à s'élever entre lui-même et l'autorité administrante
au sujet de prétendues violations des dispositions de l’accord de
tutelle survenant postérieurement, mais aussi pour ce qui est de
tout différend qui viendrait à s'élever au sujet de violations pré-
tendument commises antérieurement, à un moment quelconque,
sans limitation dans le temps; ce droit ne porte pas uniquement
sur l’inobservation des obligations assumées par l'autorité admi-
nistrante en vertu des dispositions de l’accord de tutelle et con-
férant au demandeur et aux autres États Membres des Nations
Unies ou à leurs ressortissants des droits ou intérêts à titre indivi-
duel,. mais il est assez large pour couvrir tout manquement de l’au-
torité administrante aux obligations générales lui incombant en-
vers les habitants du territoire sous tutelle et envers les Nations
Unies; le demandeur est fondé 4 invoquer la compétence de la
Cour à l’égard des dispositions de l’accord concernant ces dernières

62
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 74

obligations non seulement dans l'intérêt des habitants du terri-
toire sous tutelle, mais encore en son propre nom, séparément et
indépendamment ; il peut demander à la Cour de rendre une dé-
cision déclaratoire selon laquelle telle ou telle violation se serait
produite et la Cour est non seulement fondée à déclarer qu’il y a eu
violation mais encore tenue de le faire, bien que l’accord de tutelle
soit déjà arrivé à expiration, quelque résolution que l’Assemblée
générale ait adoptée ou quelque mesure qu’elle ait prise vis-à-vis
de l'autorité administrante relativement à l’exécution des disposi-
tions de l'accord de tutelle.

Il est donc nécessaire d'interpréter l’article 19 de l’accord de tu-
telle pour définir le sens que l’on doit accorder au membre de phrase
«tout différend, quel qu'il soit ... relativement ... [aux] ... dispo-
sitions du présent accord », etc., et pour préciser en particulier si
le différend allégué par le demandeur relève bien de cet article.

Contexte dans lequel on doit interpréter l'article 19

Il n’est pas possible d'interpréter l’article 1a comme s’il s'agissait
d’un instrument distinct, comparable par exemple à une déclara-
tion par laquelle un État accepte la juridiction obligatoire de la
Cour en vertu de l’article 36, paragraphe 2, du Statut; c’est pour-
tant là, je crois, ce que l’on cherche précisément à faire en l'espèce.
Ce qui peut paraître clair en l'occurrence devient fort obscur quand
on considère une clause juridictionnelle dans son contexte.

Le contexte dans lequel il faut replacer l’article 19 est constitué
par l'accord de tutelle dont il fait partie et par le régime internatio-
nal de tutelle établi par le chapitre XIII de la Charte des Nations
Unies, dans lequel l’accord de tutelle s'inscrit et auquel il est étroi-
tement rattaché. En outre, les circonstances entourant la con-
clusion de l'accord de tutelle ne peuvent s'expliquer que si l’on
tient compte des dispositions du chapitre XIII de la Charte et du
régime international institué par lui; sans une appréciation de ces
circonstances, il est à mon avis parfaitement impossible de con-
naître l'intention des Parties à l’accord de tutelle pour ce qui est
de l’article 19.

Il convient tout d’abord d’examiner les dispositions du chapitre
XIII de la Charte, d'autant que l’accord de tutelle les incorpore
et les mentionne et qu’il contient, comme tout accord de tutelle,
une clause par laquelle l'autorité administrante s’oblige — et c’est
même l'obligation primordiale que l’on trouve dans un accord de
tutelle — à administrer le territoire de manière à réaliser les fins
de l’article 76 de la Charte.

63
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 75

Le régime de tutelle —- le chapitre XIII de la Charte

La tutelle a été négociée et conclue alors que la Société des Na-
tions avait disparu. Une nouvelle organisation avait été créée, l’Or-
ganisation des Nations Unies. En vue d'atteindre les buts de la
Charte, six organes principaux avaient été institués, dont l’Assem-
blée générale, le Conseil de tutelle et la Cour. La Charte prévoyait
l'institution d'un régime international de tutelle pour l’adminis-
tration et la surveillance des territoires qui pourraient être placés
volontairement sous ce régime. « En ce qui concerne les accords de
tutelle relatifs ... faux zones non stratégiques] ... les fonctions de
l'Organisation, y compris l’approbation des termes » de ces ac-
cords, devaient être exercées par l’Assemblée générale, par l’As-
semblée générale seule 1. Le Conseil de tutelle, fonctionnant sous
l'autorité de l’Assemblée générale, était chargé d’aider l’Assemblée
générale à s'acquitter des fonctions de l'Organisation, y compris
celles qui consistaient à surveiller l'administration des territoires
sous tutelle. Le Conseil était, en quelque sorte, l’organe qui devait
veiller à l'exécution des dispositions des accords de tutelle de façon
que les objectifs essentiels du régime de tutelle fussent atteints
pour ce qui est de chacun de ces accords; de temps à autre, il devait
faire directement rapport à l’Assemblée générale sur l’accomplis-
sement de sa mission.

La conclusion ne peut être que celle-ci: aux termes de la Charte,
ces deux organes principaux — l’Assemblée générale et le Conseil
de tutelle — devaient, à l'exclusion de tout autre, veiller à l’exé-
cution et à la réalisation des objectifs du régime international de
tutelle et des dispositions des accords de tutelle ayant pour but
lesdits objectifs; ils devaient faire en sorte que chaque autorité
administrante respectât les obligations lui incombant quant à
l’accomplissement des fins essentielles du régime de tutelle et ils
disposaient à cet effet des moyens suivants: contrôle de l’adminis-
tration des territoires par les autorités administrantes et des
obligations assumées par celles-ci en vertu des accords de tutelle,
questionnaires mis au point par le Conseil de tutelle sur le dévelop-
pement politique, économique, social et éducatif des habitants des
territoires sous tutelle dans le cadre de la compétence de l’Assemblée
générale (questionnaires auxquels les autorités administrantes
étaient tenues de répondre), examen des réponses aux questionnaires,
étude des rapports présentés par les autorités administrantes,
réception de pétitions, visites périodiques dans les territoires sous
tutelle et autres mesures prises conformément aux termes des
accords de tutelle.

Il a certainement paru évident, même à ceux qui ne connaissaient
pas les difficultés liées à l'administration de territoires sous tutelle,
que des problèmes d'ordre administratif et des divergences d’opi-

1 Article 85 de la Charte.
64
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 76

nion ne manqueraient pas dese faire jour ou tout au moins avaient
beaucoup de chances de se faire jour entre les Nations Unies et les
autorités administrantes et que, quelles que fussent ces difficultés,
elle devaient être résolues, dans la mesure au moins où la Charte le
prévoyait, grâce au mécanisme du Conseil de tutelle et de l’Assem-
blée générale et à ce mécanisme seul.

La Charte prévoyait son propre mécanisme pour assurer le
respect par les autorités administrantes des obligations qui leur
incombaient eu égard aux objectifs du régime de tutelle. On ne
saurait donc soutenir qu’il fut, de manière inhérente, nécessaire ou
essentiel d'inclure dans les accords de tutelle des clauses juridiction-
nelles ayant pour but d’assurer, ne fût-ce qu'en dernier ressort, le
respect par les autorités administrantes des obligations assumées par
elles dans l’intérêt des populations des divers territoires sous tutelle.

Ainsi, toutes les fonctions de l’Organisation en ce qui concerne les
accords de tutelle relatifs à toutes les zones non désignées comme
stratégiques, le soin de surveiller l'administration des territoires
sous tutelle, le soin de veiller aux obligations assumées envers les
Nations Unies elles-mêmes comme envers les populations de ces
territories, telles qu’elles devaient être énoncées dans les dispositions
des accords de tutelle à conclure, étaient confiées exclusivement à
V Assemblée générale. Bien que la Cour soit un organe des Nations
Unies, le chapitre XIII ne lui attribuait aucune fonction concernant
Vadministration, la surveillance ou l’accomplissement d’une obliga-
tion assumée par l'autorité administrante, ni aucune protection
judiciaire des intérêts des habitants.

Selon d’autres dispositions de la Charte!, l’Assemblée générale
ou le Conseil de tutelle pouvaient, s’ils le jugeaient utile, demander
un avis consultatif à la Cour. Ni l’un ni l’autre de ces organes
n’était tenu de le faire et, à supposer qu'il le fit, il n’était pas tenu
de se conformer à l'avis rendu; c'était à l’Assemblée générale et
à elle seule qu’il appartenait d'exercer toutes les fonctions de l'Orga-
nisation ayant trait aux accords de tutelle conclus par l’Assemblée.
Qu'un avis consultatif fût demandé ou non, cela ne touchait en
rien les pleins pouvoirs qui lui étaient conférés d'exercer, à l'égard
de chaque accord de tutelle, toutes les fonctions de l'Organisation.

Il convient d'examiner maintenant les dispositions de l’article 76
de la Charte, dont l'autorité administrante s’est engagée à réaliser
les fins en vertu de l’article 3 de l’accord de tutelle. La disposition
centrale de cet article, eu égard à l'examen auquel nous procédons,
est l’alinéa b) selon lequel l’une des fins essentielles du régime
international de tutelle est de

«favoriser le progrès politique, économique et social des populations
des territoires sous tutelle ainsi que le développement de leur ins-
truction; favoriser également leur évolution progressive vers la

1 Article 96 de la Charte.
65
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 77

capacité à s’administrer eux-mêmes ou l'indépendance, compte tenu
des conditions particulières à chaque territoire et à ses populations,
des aspirations librement exprimées des populations intéressées et
des dispositions qui pourront être prévues dans chaque accord de
tutelle ».

Le demandeur se plaint, comme on l’a noté, de ce que, parmi les
obligations dont l'autorité administrante ne s’est pas acquittée,
figure celle qui est indiquée à l’article 3 de l’accord de tutelle. Si
l'article 19 de cet accord donnait à un Etat le droit d’invoquer la
compétence de la Cour pour ce qui est de l'interprétation ou de
l'application de l’article 3, cela s’appliquerait à toute prétendue
violation de cet article qui serait censée avoir eu lieu à un moment
quelconque alors que l’accord de tutelle était en vigueur.

L'obligation imposée à l’autorité administrante de réaliser les
fins énoncées à l’article 76 b) de la Charte met en jeu des considé-
rations qui apparemment relèvent surtout d’une appréciation
politique ; or, dans le cadre de la Charte, c’est, comme on l'a fait
observer, à l’Assemblée générale qu’il appartient de procéder à
cette évaluation, avec l’aide du Conseil de tutelle. Il n’est pas facile
de voir quelles normes juridiques on pourrait appliquer pour déter-
miner si l’autorité administrante a ou n’a pas violé l’article 3 de
Vaccord de tutelle; de voir, par exemple, quelles normes juridiques
la Cour pourrait appliquer à un moment donné, alors que l'accord
de tutelle serait en vigueur et dans un certain nombre de circons-
tances diverses, si un État se prévalant de la clause juridiction-
nelle alléguait que l'autorité administrante avait omis de « favoriser
le progrès politique ... des populations ... compte tenu des conditions
particulières à chaque territoire ». Les termes de l’article 76 b) ont
une portée politique spéciale; ils ne paraissent appeler qu’une
appréciation, une détermination politiques. Il est évident que,
d’après ce qu’envisage la Charte, il s’agit d’un domaine ne pouvant
faire l’objet que d’une appréciation politique par une organe qui,
vu sa composition et le mécanisme prévu par la Charte, est à même
de s'acquitter de cette mission. Pourtant, si la thèse du demandeur
était correcte en l'occurrence, la clause juridictionnelle aurait
pour but que la Cour se prononce, à la demande de tout État Membre
des Nations Unies, sur ce genre de questions, sans tenir compte des
décisions que l’Assemblée générale elle-même aurait prises, ni des
opinions qu’elle aurait exprimées ou pu exprimer à cet égard.

Comme l’a énoncé opinion dissidente commune dans les affaires
du Sud-Ouest africain à propos des termes figurant à l’article 2 du
Mandat selon lesquels la Puissance mandataire s’engageait à
«accroître par tous les moyens en son pouvoir le bien-être matériel
et moral ainsi que le progrès social des habitants du territoire... »
il est à peine un terme de l'article 76 b) de la Charte « qui ne pourrait
s’appliquer de façon totalement différente à la même situation ou à
la même série de faits, suivant les opinions subjectives différentes

66
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 78

touchant sa signification ou ce qui devrait être sa signification. Les
termes de cette phrase posent des questions d'appréciation plutôt
que de décision objective » comme celles qu’un prononcé juridique
suppose nécessairement. « Il est incontestable que le forum normal
pour apprécier et appliquer une décision de ce genre est un forum
technique et politique, comme … le Conseil de tutelle et l’Assemblée
des Nations Unies... »l Hl ne fait aucun doute que l’Assemblée
générale et le Conseil de tutelle sont le « forum » auquel la Charte
envisageait de confier exclusivement le soin de se prononcer sur les
questions mentionnées à l’article 76 b) de la Charte. Ce que dit
l'opinion dissidente commune dans les affaires du Sud-Ouest
africain s'applique avec autant de force à l’article 3 de l'accord de
tutelle et, comme je le montrerai plus loin, aux autres articles de
cet accord dont la violation fait l’objet des griefs du demandeur.

Pour pouvoir donner à l’article 19 le sens large que lui attribue
le demandeur afin de mettre en cause devant la Cour, par la voie
d'un différend entre lui-même et l'autorité administrante, la
surveillance qu’exerce l’Assemblée générale sur les obligations de
l'autorité administrante a l’égard de la population du territoire
sous tutelle, on doit présumer que les Nations Unies, agissant par
Vintermédiaire de l’Assemblée générale, ont eu l’intention d’accorder
à tout Etat le droit de mettre en cause entre l’autorité adminis-
trante et lui-même, si et quand 7 estime opportun, la question
de savoir si, juridiquement, les objectifs de l’article 3 ont été
réalisés par l’autorité administrante ou sont en voie de l'être. Il
serait assez étrange que l’Assemblée générale accorde délibérément
un droit aussi large et aussi absolu à n'importe quel Etat.

Dire qu’une telle contestation, formulée dans le cadre d’une
clause juridictionnelle, n’est pas juridiquement une mise en cause
de la compétence de l’Assemblée générale et dire qu'il n’y a aucun
différend entre l’État et l’Assemblée générale, comme le demandeur
s'attache en l’espèce à l’affirmer, cela n’est pas répondre à l’obser-
vation qui précède. En pratique, il serait quasi impossible de faire
le départ entre l'obligation pour l'autorité administrante d'appliquer
Varticle 3 et les articles complémentaires et le devoir de surveillance
dont l’Assemblée générale doit s’acquitter pour s’assurer du respect
de cette obligation. La question dont nous nous occupons est de
savoir si, par le jeu de la clause juridictionnelle, les parties à l'accord
ont entendu accorder un droit de ce genre aux États à titre individuel.

Il paraît indiscutable que l’Assemblée générale, qui exerce
toutes les fonctions de l'Organisation en ce qui concerne les accords
de tutelle, a le pouvoir de déterminer, de manière obligatoire
pour les États Membres, à quel moment les objectifs du régime de
tutelle énoncés à l’article 76 b) de la Charte doivent être considérés
comme réalisés et les aspirations des populations intéressées comme
librement exprimées, et qu’elle a le pouvoir de mettre fin à l'accord

4 C.I.]. Recueil 1962, pp. 466-467.
67
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 79

de tutelle, avec le consentement de l’autorité administrante, ainsi
qu’elle l’a fait en l’espèce. Pourtant, si sa thèse est exacte, le de-
mandeur est fondé en l'espèce à prier la Cour de se prononcer entre
lui-même et l'autorité administrante sur la question de savoir si
les objectifs du régime de tutelle énoncés à l'article 76 6) de la
Charte ont en fait été réalisés et si les aspirations des populations
intéressées ont été librement exprimées; en résumé, il existait deux
instances devant lesquelles il pouvait mettre en cause la manière d'agir
de l’autorité administrante — et de l’Assemblée générale: l’Assem-
blée générale elle-même et la Cour. Certes, la contestation portée
devant la Cour ne met pas directement en cause les Nations Unies,
mais il n’est absolument pas douteux qu'une décision de la Cour en
faveur du demandeur ferait naître de graves doutes à l’égard de la
surveillance exercée dans le passé par l’Assemblée générale, de sa
décision de mettre fin à la tutelle et de la manière dont elle s’est
acquittée de ses devoirs à l'égard des habitants du territoire dont
elle devait protéger les intérêts.

Si la bonne interprétation de l’article 19 est celle qui accorde
un droit aussi large à un Etat, peuimporte que l’Assemblée générale et
l'autorité administrante n’aient pas envisagé en concluant l'accord
de tutelle tous les cas où ce droit pourrait être exercé. Mais, à
supposer que l'interprétation du demandeur soit exacte, elle se
fonderait sur l'hypothèse suivante: l’Assemblée générale et l'autorité
administrante savaient parfaitement qu'elles étaient à elles deux
chargées de l’exécution de l’accord de tutelle, que, tant que celui-ci
serait en vigueur, elles auraient compétence pour convenir que les
obligations de l'autorité administrante envers les populations du
territoire étaient totalement ou partiellement respectées et qu’elles
auraient le pouvoir de mettre fin à l’accord de tutelle lorsqu'il
serait déterminé que les objectifs de l’article 76 b) de la Charte
étaient réalisés; elles n’en auraient pas moins eu l'intention d’ac-
corder à tout Etat un droit iimité de déférer devant la Cour les
décisions prises d’un commun accord par l’Assemblée générale et
Vautorité administrante, ou sur le point de l'être. C’est là une
hypothèse que l’on ne saurait faire à la légère. Il ne sert à rien de
dire que l’Assemblée générale a agi sur le plan politique alors que
les fonctions de la Cour ont un caractère judiciaire. L'Assemblée
générale n’a cessé d’être maîtresse de la situation et avait des
pouvoirs propres. Il semble peu probable qu'elle ait été disposée
à laisser mettre en cause ces pouvoirs d’une manière quelconque,
directement ou indirectement, au gré de n'importe quel Etat,
sans l’avoir au moins manifesté clairement au lieu de s’en re-
mettre à l'interprétation d’une clause juridictionnelle. On peut
raisonnablement penser qu’elle aurait dû laisser quelque autre
trace tangible de son intention. Or, il n’y en a pas. Il est égale-
ment peu probable qu’une autorité administrante, non tenue
d'admettre que la Cour exerce une fonction judiciaire, ait été

68
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 80

disposée à se placer dans une situation telle qu'elle aurait ‘dû
non seulement prouver à la satisfaction de l’Assemblée générale
qu’elle avait atteint ou était en voie de réaliser les objectifs de
l'article 76 0) de Ja Charte, mais encore laisser soumettre sa
gestion à l'examen et au jugement de la Cour à la demande
d’un ou de plusieurs États, et cela que l’Assemblée générale ait
été satisfaite ou non de sa gestion présente ou passée.

L'accord de tutelle

Les clauses de l’accord de tutelle qui sont au nombre de dix-neuf
se répartissent en deux catégories: dans la première entrent les
dispositions qui ont uniquement trait à la réalisation des fins du
régime de tutelle et, dans la seconde, les dispositions qui confèrent
expressément des droits propres aux Etats ou à leurs ressortissants.

Relèvent de la première catégorie les dispositions ci-après:

L'article premier définit le territoire; l’article 2 désigne l’autorité
chargée de l'administration du territoire; l’article 3, qui est
l’article primordial de l'accord, contient l'engagement de l’autorité
administrante d’« administrer le Territoire de manière à réaliser les
fins essentielles » énoncées à l’article 76 de la Charte et de collaborer
pleinement avec l’Assemblée générale des Nations Unies et le
Conseil de tutelle dans l’accomplissement de leurs fonctions. L’ar-
ticle 4 dispose que l’autorité administrante répondra de la paix, de
la bonne administration et de la défense du territoire et devra veiller
à ce qu'il apporte sa contribution au maintien de la paix internatio-
nale. L’article 5 précise que, pour la réalisation des buts indiqués
dans l'accord, l’autorité administrante aura certains pouvoirs de
législation et d'administration. L’article 6 contient une disposition
selon laqueile l'autorité administrante devra favoriser le développe-
ment « d'institutions politiques libres convenant au Territoire » et,
à cette fin, devra assurer aux habitants une part progressivement
croissante dans les services administratifs et autres du territoire,
devra élargir leur représentation dans les corps consultatifs et
législatifs « compte tenu des conditions particulières au Territoire
et à ses populations » et prendre « toutes autres mesures appropriées
en vue d'assurer l'évolution politique des habitants du Territoire
conformément à l’article 76 b) » de la Charte. Par l’article 7, l'autorité
administrante s'engage à appliquer au territoire notamment les
recommandations arrêtées par les Nations Unies ou par les insti-
tutions spécialisées « qui pourraient convenir aux conditions parti-
culières du Territoire » et contribueraient à la réalisation des fins
essentielles du régime de tutelle. L'article 8 prévoit les garanties
à accorder à la population indigène pour ce qui est des biens fonciers
et des ressources naturelles. Aux termes de l’article 12, l’autorité
administrante doit, «compte tenu des conditions particulières du

69
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 8I

Territoire », maintenir et développer l'instruction primaire visant
à supprimer l’analphabétisme et fournir aux fins de l’enseignement
secondaire et supérieur les facilités « qui se révéleront désirables et
réalisables » dans l'intérêt des habitants. L'article 13 contient entre
autres un engagement en vertu duquel l'autorité administrante
devra assurer la liberté de conscience et la liberté religieuse dans le
territoire. D’après l’article 14, l'autorité administrante garantit aux
habitants du territoire la liberté de parole, de presse, de réunion
et de pétition. Les articles 15 et 16 sont des dispositions techniques
visant à assurer la réalisation des objectifs du régime de tutelle —
elles prévoient par exemple que l’autorité administrante est tenue
de présenter à l’Assemblée générale un rapport annuel fondé sur
un questionnaire établi par le Conseil de tutelle; les articles 17 et 18
sont secondaires.

Les dispositions de cette première catégorie contiennent ou con-
cernent des engagements pris par l'autorité administrante envers
les Nations Unies dans l'intérêt des habitants et en vue notamment
de l’accomplissement des fins énoncées à l’article 76, alinéa 4), de la
Charte. Ces dispositions imposent à l'autorité administrante des
obligations envers les Nations Unies mais n’en mettent aucune à
sa charge envers les États, à titre individuel. Le contrôle de la
manière dont l'autorité administrante a réalisé les objectifs du
régime international de tutelle dans le cours de sa gestion et l’exé-
cution des obligations formulées dans les dispositions en cause
entrent, d’aprés ce qu’envisage la Charte, dans les fonctions de
VOrganisation dont l’exercice incombe à l'Assemblée générale. Ces
dispositions ont produit des effets à l’égard de tous les États
Membres des Nations Unies et, en ce sens, chacun d’eux avait
intérêt à ce qu'elles fussent appliquées. Mais il s'agissait uniquement
d’un intérêt politique — quel que fût la nature ou le caractère direct
de cet intérêt — qui devait s'exprimer par l'intermédiaire de l’As-
semblée générale des Nations Unies. Les obligations générales que
contenaient les dispositions de cette première catégorie étaient assu-
mées envers les Nations Unies, en tant qu’organisme, dans l'intérêt
des habitants du territoire; elles ne l’étaient pas envers les États
à titre individuel. Les États Membres des Nations Unies ne se
voient attribuer individuellement aucun droit ou intérêt juridique
quant à l’accomplissement de ces obligations — à moins que l’on
doive interpréter la clause juridictionnelle elle-même comme confé-
rant un intérêt de ce genre.

Les obligations auxquelles s'engage l’autorité administrante en-
vers les Nations Unies sont énoncées en termes larges et souvent,
comme on le verra, en des termes ayant un contenu politique très
général. Favoriser des institutions politiques libres convenant au
territoire, adopter à cette fin des mesures tenant compte des condi-
tions particulières au territoire et à ses populations, prévoir les
facilités qui se révéleraient désirables et réalisables, appliquer les
recommandations des Nations Unies, etc., qui pourraient convenir

70
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 82

aux conditions particulières du territoire et qui contribueraient à
la réalisation des fins du régime de tutelle, tout cela, s’agissant des
diverses obligations assumées par l’autorité administrante, paraît
relever de l’appréciation politique et pouvoir difficilement — c'est le
moins qu’on puisse dire — faire l’objet d'une décision judiciaire
objective. Aux termes de l'accord de tutelle — quel que soit d’ailleurs
l’objet visé par l’article 19 —, les différends qui viendraient à sur-
venir dans le cadre des Nations Unies sur le point de savoir si
l’autorité administrante s’est acquittée de ses obligations semblent
devoir être tranchés au sein de l’Assemblée générale et nulle part
ailleurs.

Entrent dans la seconde catégorie les dispositions en vertu des-
quelles l'autorité administrante a accepté, en ‘accord avec les
Nations Unies, de conférer à titre individuel certains droits ou inté-
rêts juridiques à des Etats ou à des ressortissants de ces États — ce
qui a imposé corrélativement à l'autorité administrante des obli-
gations envers les États Membres des Nations Unies & titre indi-
viduel. La distinction entre ces deux catégories est des plus évi-
dentes.

C'est ainsi que l’article 9 confère un certain nombre de droits de
ce genre, concernant l'égalité de traitement en matière sociale,
économique, industrielle et commerciale, à tous les États Membres
des Nations Unies et à leurs ressortissants et dispose que «les
droits conférés 1 par le présent article aux ressortissants des Etats
Membres des Nations Unies s'étendent, dans les mêmes conditions,
aux sociétés ou associations contrôlées par ces ressortissants ... selon
la législation de l’un quelconque de ces Etats ». D’après l’article ro,
la mise en œuvre de ces droits est subordonnée à l'obligation qui
incombe à l’autorité administrante en vertu de l’article 76 de la
Charte, etc. Selon l’article 11, aucune disposition de l’accord de
tutelle «ne donne le droit ! à un Membre des Nations Unies de
réclamer pour lui-même ou pour ses ressortissants ... le bénéfice + de
l'article 9 » dans un domaine où il ne donne pas aux habitants,
sociétés et associations du territoire l’égalité de traitement.

Alors que les dispositions de la premiére catégorie paraissent
relever plus particulièrement de l’appréciation politique, celles de
la seconde catégorie portent manifestement sur les droits des Etats
ou de leurs ressortissants qui peuvent faire l’objet d’une interpré-
tation et d'une application de caractère judiciaire.

*
* *

Le demandeur soutient que si, dans le cadre de la Charte, il avait
pu ne pas paraître indispensable au bon fonctionnement du régime
de tutelle d’habiliter la Cour à se prononcer sur de prétendues
violations des dispositions d’un accord de tutelle intéressant l’évo-

1 Les italiques sont de nous.
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 83

lution des populations, sur le plan social, économique, éducatif et
politique, vers l'indépendance ou l'autonomie, il était cependant
loisible aux parties à un tel accord de prévoir la compétence de la
Cour dans des cas de ce genre. C’est, nous dit-on, ce que les Parties
ont entendu faire en insérant l’article 19 — et c'était même là
l'objet essentiel de cet article. Mais on se borne ainsi à affirmer ce
qui doit être démontré. Il n’y a pas, à mon avis, la moindre preuve
sérieuse à l’appui de cette affirmation, à moins que l’article 19,
sur lequel porte l'interprétation, ne constitue lui-même cette preuve.

L'objet de l’article 19 -— son interprétation

L'article 19 semble n'être rien de plus qu’une clause juridiction-
nelle indiquant un tribunal pour le règlement judiciaire de certains
différends et, pour l'essentiel, il correspond à une formule courante.
Une telle clause se réfère normalement à des différends portant sur
les droits et les obligations des parties qui existent et sont énoncés
en dehors de la clause juridictionnelle elle-même ; ils ‘agit de différends
dans lesquels un État se prétend lésé du fait qu'un autre Etat
aurait violé un droit ou un intérét qu’il posséderait par ailleurs.

En résumé, une telle clause ne confère pas normalement à un
État un droit ou un intérêt autre que celui de recourir au tribunal,
une fois réunies les conditions imposées par elle. Elle s'applique, d’une
manière générale, lorsqu'un différend met en jeu, de la part de
l'État qui se prétend lésé, un droit ou un intérêt juridique dont le
fondement ou l'énoncé se trouve ailleurs que dans la clause juri-
dictionnelle elle-même. Il serait donc étonnant qu’une clause juri-
dictionnelle accorde un droit de fond qui pourrait lui-même faire
l'objet d’un différend.

En la présente espèce, les droits et les obligations du demandeur
et du défendeur existent en dehors de la clause elle-même; ils
sont indiqués dans les dispositions de l’accord de tutelle qui con-
fèrent expressément des droits propres au demandeur et à ses res-
sortissants et entraînent des obligations correspondantes pour l’au-
torité administrante. I] est manifeste que la clause s'applique au
différend relatif à ces dispositions. C’est par suite pour le règle-
ment judiciaire de ces différends que l’article 19 prévoit un tribu-
nal. Mais à part le droit de saisir la Cour, l’article 19 n’envisage,
expressément au moins, aucun droit ni intérêt quelconque dont un
État puisse se prévaloir en dehors de ceux qui sont déjà énoncés
dans d’autres dispositions de l’accord de tutelle.

Si la thèse du demandeur était admise, on serait obligé d’inter-
préter l'article 19 de façon à lui donner un sens qu’une clause ju-
ridictionnelle n’a pas normalement. On devrait supposer que Var-
ticle implique l'octroi aux Etats, à titre individuel, d'un droit de
fond quant a l’exécution des dispositions de l'accord de tutelle
qui, en elles-mêmes, ne confèrent expressément aucun droit ou

72
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 84

intérêt juridique aux États, à titre individuel. Une telle interpré-
tation se justifierait uniquement si l’on pouvait établir que le res-
pect de l'intention manifeste des parties limpose. Mais où donc
cette intention apparaît-elle manifeste? Pour le savoir, il faudrait
considérer autre chose que la clause juridictionnelle, sur laquelle
porte l'interprétation; normalement en effet une telle clause se
borne à conférer un droit subsidiaire ou procédural en indiquant
les moyens de son exercice; elle se borne, en résumé, à conférer
le droit de saisir un tribunal relativement à un différend portant
sur des droits ou intérêts énoncés en dehors de la clause elle-même,

I] n'existe aucune preuve sérieuse, en dehors de la clause elle-
même, qui permette de penser que les Nations Unies et l’autorité
administrante aient eu cette intention. Les preuves sont même
plutôt en sens contraire. À mon avis, il n’est pas possible de con-
sidérer que l’article 19 octroie implicitement un droit de fond quel-
conque à un État quelconque; il n’est pas possible de lui donner
ce sens. Si un Etat partie à un différend possède à titre individuel,
en dehors de l’article 19 lui-même, un droit ou un intérêt juridique
de fond dont la violation, effective ou virtuelle, entraîne un diffé-
rend, il s’agit d’un différend au sens de l’article. Mais si l’État ne
possède pas à titre individuel un droit ou un intérêt juridique de
fond, aucun différend au sens de l’article 19 ne peut s'élever.

Néanmoins, le demandeur se fonde sur la portée et l’objet de
l'article — qu'il n'indique guère les moyens de préciser si ce n’est à
partir des termes mêmes du texte — pour soutenir qu'il a à titre
individuel un droit ou un intérêt juridique à ce que l'autorité
administrante respecte les obligations que l'accord de tutelle lui
impose envers les habitants et envers les Nations Unies {ce qui est
à la base d’un différend entre lui-même et l’autorité administrante)
encore que ces dispositions, en soi, ne confèrent pas au demandeur
un droit ou un intérêt de ce genre.

A mon avis, il faut interpréter l’article 19 en un sens qui concilie
les droits et les obligations du demandeur et du défendeur. Ces
droits et obligations — quels qu'ils soient — figurent non pas à l’ar-
ticle 19 mais dans d’autres dispositions de l'accord de tutelle. Con-
sidéré dans ce contexte, l’article concerne des différends relatifs à
l'interprétation ou à l'application des dispositions de l'accord qui
confèrent des droits propres aux Etats ou à leurs ressortissants.
Envisagé de cette manière, il a un: sens. Replacé dans son contexte,
l’article, à mon avis, n’a trait qu’à ce genre de différends.

+
* *

Cette opinion paraît confirmée de façon frappante par les faits
dont s’est occupée la Sous-Commission de la Quatrième Commis-

73
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 85

sion de l’Assemblée générale chargée d’examiner huit projets d’ac-
cord de tutelle, accords qui ont été ultérieurement approuvés
par l’Assemblée générale et parmi lesquels figure le texte qui nous
intéresse.

Le premier projet étudié par la Sous-Commission concernait
le Samoa occidental. Il a fait l’objet d'un examen très approfondi,
comme d’ailleurs tous les autres projets; mais c’est sur le texte
néo-zélandais que la plus grande partie de la discussion a porté et que
l’on s’est fondé pour l'examen de tous les autres accords de tutellet.

Le projet concernant le Samoa occidental contenait la clause
juridictionnelle. A sa séance du 20 novembre 1046, à l’occasion d’une
proposition d’amendement faite par le représentant de la Chine
— proposition qui n'a pas été adoptée —-, la Sous-Commission a
traité de cette clause, à laquelle elle a prêté fort peu d’attention
{comme le montrent les comptes rendus) et sans à mon avis envisa-
ger à aucun moment son objet; elle s’est alors surtout attachée à
la question de savoir si, au cas ou un différend s’éléverait entre l’au-
torité administrante et un Etat Membre des Nations Unies, ce
différend ne devrait pas être d’abord soumis au Conseil de tu-
telle’, Un projet d'accord de tutelle pour la Nouvelle-Guinée était
présenté aussi à la Sous-Commission, ainsi que six autres projets
qui comportaient tous la clause juridictionnelle. Au cours de la
discussion, le représentant de l’Australie a signalé l'absence de
clause juridictionnelle dans le projet relatif à la Nouvelle-Guinée.
D'après lui, l'obligation de soumettre à la Cour un différend sur-
venu entre l'Australie et un autre Etat était contenue dans l’ac-
ceptation de la juridiction obligatoire de la Cour résultant d’une
déclaration faite en vertu de l’article 36 du Statut de la Cour ?.

Quelle que fût sa portée, cette obligation était en conséquence
limitée par les termes de cette déclaration qui la régissait.

Il a donc paru à la Sous-Commission que, si la déclaration du re-
présentant de l'Australie était considérée comme l’équivalent de
la clause juridictionnelle figurant dans tous les autres projets ou
comme une raison d’omettre ladite clause, un différend survenant
entre l’Australie, autorité administrante, et un autre État relati-
vement à l'interprétation et à l'application de l’une quelconque des
dispositions de l'accord de tutelle ne serait pas régi seulement par
l’article 36 du Statut et la déclaration australienne d'acceptation
faite en vertu de cet article; il faudrait encore qu'il ait trait aux
éventuelles dispositions de l’accord de tutelle — où la clause
juridictionnelle ne figure pas — qui conféreraient un droit ou
un intérêt juridique propre à un État Membre des Nations Unies.
Un tel droit ou intérêt ne pouvait être fondé sur une clause juri-
dictionnelle inexistante et ne pouvait exister qu’en dehors de celle-
ci. En résumé, c'était exclusivement sur la base de l’accord de

1 Nations Unies, Documents officiels de la seconde partie de la première session de
l’Assemblée générale, Quatrième Commission, Tutelle, Deuxième partie, pp. 2 et 3.
2 Jbid., pp. 85 et ss.

74
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 86

tutelle — où aucune clause juridictionnelle ne figure — et de l’ac-
ceptation de la juridiction de la Cour par l'Australie en vertu de
l’article 36 du Statut de la Cour? qu'il fallait préciser si un État
avait ou non un droit ou un intérêt juridique propre à ce que l’au-
torité administrante s’acquitte de toutes les obligations énoncées
dans l’accord pour la Nouvelle-Guinée et s’il avait le droit d’invo-
quer la compétence de la Cour dans un différend survenant entre
lui et l'autorité administrante relativement à l'interprétation ou
à Vapplication d’une disposition de cet accord.

Dans ces conditions, si la Commission a admis que la déclaration
du représentant de l'Australie expliquait l’absence d’une clause
juridictionnelle dans le projet d’accord de tutelle pour la Nou-
velle-Guinée, aucun différend relatif a cet accord ne pouvait étre
tranché par la Cour, sauf lorsque les dispositions de l’accord de
tutelle reconnaissaient elles-mémes 4 un Etat un droit ou un
intérêt propre à voir appliquer l’une ou l’ensemble des dispositions
dudit accord et cela seulement dans la mesure où ce droit découlait
de la déclaration par laquelle Australie avait accepté la juridiction
de la Cour.

Si la Sous-Commission a donné ce sens à la déclaration du repré-
sentant de l’Australie, il n’est guère concevable qu'elle ait jugé
qu’une clause juridictionnelle était nécessaire pour accorder — ou
ait jugé que cette clause accordait — des droits ou intérêts à un
État, en dehors de ceux qui pouvaient être énoncés dans les dispo-
sitions de Vaccord de tutelle autres que la clause juridictionnelle
elle-même.

Si par contre — ce qui sera examiné plus tard — la Sous-Com-
mission n’a pas considéré la déclaration du représentant de l’Austra-
lie comme l'équivalent de la clause juridictionnelle ou comme l’ex-
plication de son absence et si, comme on le prétend et comme la
Cour l’a décidé dans les affaires du Sud-Ouest africain pour ce qui
était des Mandats, il faut admettre qu’en raison de sa très vaste
portée et de son but la clause a reconnu aux États Membres des
Nations Unies un droit ou un intérêt juridique à voir respecter par
l'autorité administrante les obligations qu’elle a assumées envers
les habitants aux termes de l'accord de tutelle, il est incompréhen-

1 L'obligation pour l'Australie de soumettre tout différend à la Cour était régie
par l'article 36, paragraphe 5, du Statut de la Cour, en vertu d’une déclaration
adressée à la Cour permanente de Justice internationale le 21 août 1940 qui est
restée en vigueur jusqu'au 6 novembre 1954, date à laquelle l’ Australie a fait la
première déclaration par laquelle elle acceptait la compétence de la Cour en vertu
de l’article 36, paragraphe 2, du Statut de la Cour.

La déclaration de 1940, fondée sur la réciprocité, avait été faite pour une période
de cing ans (laquelle en 1946 était déjà arrivée à expiration) et par la suite jusqu’à
notification de l’abrogation. L’ Australie aurait donc pu mettre fin à son acceptation
à tout moment ou la renouveler sous réserve de certaines conditions ou exceptions.
L’acceptation de la compétence de la Cour ne pouvait donc valoir que pour un
petit nombre d’Etats Membres des Nations Unies, créant ainsi une inégalité entre
eux; de plus, elle ne pouvait s’appliquer qu'aux différends envisagés par la décla-
ration (à supposer qu’elle reste en vigueur) ou toute déclaration qui la remplacerait.

75
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 87

sible qu'au cours de l’examen minutieux auquel la Sous-Commission
a procédé pour chaque accord de tutelle, on n’ait pas sérieusement
cherché à insérer une clause juridictionnelle dans le projet austra-
lien au moment où l'on mettait au point les autres articles, et il
est incompréhensible que cette omission n'ait été mentionnée ni
dans le rapport de la Sous-Commission à la Commission, ni dans
le rapport de la Commission a Assemblée générale, ni lors des
débats de l’Assemblée générale.

Quoi qu'il en soit, il me paraît évident que si dans le corps même
de l'accord de tutelle (c’est-à-dire dans les dispositions autres que
la clause juridictionnelle elle-même) aucune disposition ne confère
aux États Membres des Nations Unies un droit ou un intérêt juri-
dique à voir respecter par l'autorité administrante une obligation
assumée par elle en vertu d’un ou plusieurs articles de l’accord, la
clause juridictionnelle ne pourra conférer elle-méme aux Etats le
droit de faire interpréter ou appliquer par la Cour l’une guelconque
des dispositions de l’accord de tutelle. La clause se borne, sous ré-
serve des conditions qui y sont énoncées, à prévoir qu'un Etat peut
recourir à un tribunal relativement à un différend portant sur l’in-
terprétation ou l'application des dispositions de l'accord de tutelle
lorsque ces dispositions reconnaissent un droit ou un intérêt juri-
dique à l’accomplissement par l'autorité administrante des obliga-
tions que lui impose ledit accord.

1 Selon l’article 76, alinéa d), de la Charte, l’un des objectifs du régime internatio-
nal de tutelle consiste à:

«assurer l'égalité de traitement dans le domaine social, économique et commer-
cial à tous les Membres ... sour réserve des dispositions de l’article 80».

L'article 80 dispose que:

«A l'exception de ce qui peut être convenu dans les accords particuliers de
tutelle ... aucune disposition du présent chapitre ne sera interprétée comme
modifiant directement ou indirectement en aucune manière les droits quelcon-
ques d’aucun Etat ... ou les dispositions d’actes internationaux en vigueur.

Tous les accords de tutelle approuvés par l’Assemblée générale contenaient
l'obligation fondamentale imposée à l'autorité administrante d’administrer le
territoire de façon à réaliser les fins essentielles énoncées à l’article 76 de la Charte.
Encore qu’à mon avis l'engagement pris par l’autorité administrante sur ce point
à l'égard des Nations Unies n’ait conféré à aucun Etat et aux ressortissants d’aucun
Etat un droit ou un intérêt juridique propre quant à l'exécution de cette obligation,
soit en liaison avec l'objectif énoncé à l’article 76, alinéa d), de la Charte, soit
autrement (engagement pris par l'autorité administrante envers les Nations Unies
de réaliser des objectifs généraux), on peut à la rigueur arguer que, envisagé compte
tenu de l’article 76, alinéa d), de la Charte, cet engagement a, par la force des
choses, implicitement conféré un tel droit ou un tel intérêt. Que cela soit exact ou
non, il reste vrai que la clause juridictionnelle ne concerne que des différends relatifs
aux dispositions de l’accord de tutelle en vertu desquelles des droits ou intérêts
sont attribués à un Etat ou aux ressortissants d’un État.

Bien qu'ayant trait en général au vaste objectif énoncé à l’articie 76, alinéa d),
de la Charte, les articles de certains accords de tutelle où des droits ou intérêts
juridiques propres sont expressément reconnus aux États ou à leurs ressortissants
(articles similaires à l’article 9 de l'accord de tutelle dont il est traité dans la présente

76
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 88

* * *

Une interprétation contraire à celle que soutient le demandeur
s'impose d’ailleurs pour d’autres raisons. S'appuyant comme on
l’a noté sur l'expression « tout différend, quel qu’il soit ... relative-
ment à l'interprétation ou à l'application des dispositions » de
l'accord de tutelle et sur l'observation faite par la Cour dans les
affaires du Sud-Ouest africain selon laquelle cette expression n’auto-
rise aucune exception, le demandeur prétend que le sens naturel et
ordinaire des mots exclut toute autre interprétation que celle qu’il
en donne lui-même.

Certes, la règle essentielle de l'interprétation est que les mots
doivent être compris, si cela est possible, d’après leur sens ordinaire
ou naturel, mais cette règle est parfois, comme j’ai eu l’occasion de
le faire observer auparavant, une règle idéale car les mots les plus
courants et les plus simples, même dans leur sens ordinaire et
naturel, peuvent présenter des ambiguïtés. Dans le contexte du
chapitre XIII de la Charte et des dispositions de l'accord de tutelle,
l’article 19 est loin d’être aussi clair que le prétend le demandeur!.
En l’examinant de près, on constate qu'il présente une grave am-
biguité — que présentait déjà la clause comparable rencontrée
dans les affaires du Sud-Ouest africain ; de ce fait, on doit procéder
à une interprétation qui dépasse le simple examen, hors contexte,
des termes mêmes de l’article 19. Cette ambiguïté réside dans
l'expression «s’il ne peut être réglé par négociations ou un autre
moyen ».

affaire) ont fait l’objet de négociations longues et animées lors de l’examen des
projets à la Sous-Commission de la Quatrième Commission. Ces dispositions con-
féraient expressément des droits; aucune limitation ne s’appliquait à ces droits en
vertu de l'article 80 de la Charte: ces dispositions élargissaient le champ d’action
de façon à porter sur le domaine industriel aussi bien que sur les domaines écono-
mique, social et commercial; elles prévoyaient des mesures contre l'octroi de mono-
poles généraux sous réserve de certaines exceptions en faveur des avtorités admi-
nistrantes (voir l’article 10 de l'accord de tutelle considéré) et, dans certains cas,
subordonnaient à l'égalité de traitement avec les autres Etats le bénéfice de certains
droits (voir l’article 11 de l’accord de tutelle considéré et comparer avec l’article 8
de l'accord de tutelle pour le Cameroun sous administration française). De plus,
dans l’accord de tutelle pour le Samoa occidental, il a été conféré aux ressortissants
des États Membres des Nations Unies un droit, dans la clause dite des missionnaires,
qui paraît avoir peu de rapport, si tant est qu'il en ait, avec l'objectif énoncé à
l'article 76, alinéa d), de la Charte.

1 On ne cesse d’alléguer que le libellé de la clause juridictionnelle est clair, précis,
sans ambiguïté. Il n'est pas sans intérêt de noter que, lors de la discussion du projet
relatif au Samoa occidental par la Sous-Commission de la Quatrième Commission,
au moins un représentant a signalé que l’on ne savait trop si la clause juridictionelle
obligeait l'État avec qui l'autorité administrante avait un différend à soumettre
ce différend à la Cour, si la clause juridictionnelle avait automatiquement pour
effet de renvoyer le différend à la Cour ou si un compromis devait d’abord être
conclu {c'est précisément ce qu’en l’espèce le demandeur a prié le défendeur d’ac-
cepter dans sa lettre du 1°T mai 1961). Quoi qu'il en soit, cela semble indiquer que
le libellé de la clause juridictionnelle pourrait ne pas être aussi clair et dépourvu
d’ambiguité qu’on le prétend.

77
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 89

Ce sont ces mots qui donnent la clé de l’interprétation de l’ar-
ticle 19; ce sont eux en particulier qui permettent de trouver le
sens de l’expression «tout différend, quel qu’il soit ».

La condition «s’il ne peut être réglé par négociations ou un autre
moyen » s'applique à tous les différends visés par l’article et carac-
térise donc tous ceux qui en relèvent. Comme M. Moore l’a fait
observer dans l'affaire des Concessions Mavrommatis en Palestine
(C.P.J.1., série A n° 2, p. 62), cette condition se retrouve dans un
grand nombre de traités d’arbitrage conclus au cours des années
tant avant qu'après les Mandats — et par suite les accords de
tutelle — où elle est une «condition essentielle à leur acceptation
et à leur application ». Ces mots ne veulent pas dire, comme il l’a
signalé, que «la nature du différend doive être telle qu’il ne soit
pas susceptible d’être réglé par des négociations »; cela Oterait
toute efficacité à cette condition.

Envisagés dans leur contexte actuel, ces mots impliquent néces-
sairement à mon avis qu'un différend relevant de l’article 19 doit,
étant donné sa catégorie, sa nature ou son caractère, pouvoir être
réglé d’une manière définitive entre des parties ayant compétence
pour le faire. Quel que soit le sens de l’expression « un autre moyen »
— ce qui sera étudié ultérieurement —, elle doit vouloir dire, selon
moi, que les parties au différend sont aptes à choisir et à désigner
d’un commun accord le moyen à utiliser pour régler définitivement
le différend; elle doit vouloir dire aussi que les parties ont le pouvoir
de s'engager à se conformer au résultat du moyen employé. Ainsi
donc, il doit s’agir d’un différend que chacune des parties ait com-
pétence pour régler avec l’autre État ou avec d’autres États, quel
que soit le moyen utilisé.

Un différend ayant trait aux intérêts ou aux droits qui sont
conférés en propre par l'accord de tutelle à un Etat ou à ses res-
sortissants peut d’une manière inhérente faire l’objet d’un règlement
définitif entre l’autorité administrante et un Etat Membre des
Nations Unies. Mais un différend qui, étant donné sa catégorie,
sa nature ou son caractère, a trait au contraire à l’accomplissement
d'obligations assumées par l'autorité administrante envers les
Nations Unies dans l'intérêt des populations des territoires sous
tutelle et pour la défense de cet intérêt — en vue de favoriser le
progrès et le bien-être des populations des territoires et leur évo-
lution vers le but ultime qu'est l'indépendance ou l'autonomie,
conformément aux objectifs du régime international de tutelle
institué par la Charte des Nations Unies — ne peut d’une manière
inhérente et quel que soit le moyen employé, faire l’objet d’aucun
règlement entre l’autorité administrante et un autre État.

Les obligations susmentionnées, qui seront ultérieurement quali-
fiées parfois d'obligations générales, concernent le progrès politique,

1 Un Etat pourrait probablement renoncer à un tel droit (Concessions Ma-
vrommatis en Palestine, C.P.J.1., série A n° 2, p. 30).

78
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) go

économique, social et éducatif des habitants et leur évolution pro-
gressive vers l’autonomie et l'indépendance; elles ne peuvent, vu
leur nature même, être affectées, transformées, modifiées, faire
l'objet d’amendement ou de compromis sous quelque forme que
ce soit sans le consentement des Nations Unies. A mon sens, l’auto-
rité administrante ne serait pas fondée à décider, en accord avec
un autre Etat, que l’une de ces obligations générales devrait, dans
certaines circonstances particulières, être interprétée ou appliquée
d’une certaine manière. A mon avis, le sens de l'expression « Tout
différend, quel qu’il soit » est subordonné au membre de phrase
«s’il ne peut être réglé» etc. entre les parties; dans ce contexte,
ces mots concernent des différends relatifs à l'interprétation et à
l'application des dispositions de l'accord de tutelle que les parties
sont habilitées à régler entre elles, étant donné la catégorie à la-
quelle ils appartiennent, leur nature et leur caractère. L'article 19
s'applique exclusivement aux différends, quels qu’ils soient, sur
l'interprétation ou l'application des dispositions de l’accord de tutelle
quiappartiennent à cette catégorie ou ont cettenatureouce caractère.

*
*

La Cour a pour tâche de rechercher quelle était l'intention des
Nations Unies et de l’autorité administrante lors de la conclusion
de l’accord. Il est indiscutable, je crois, que l’Assemblée générale,
dans le cadre de la compétence conférée par la Charte, et l'autorité
administrante étaient fondées en vertu de la Charte et en tant que
parties à l’accord de tutelle à interpréter les dispositions de cet
accord relatives aux obligations générales de l’autorité adminis-
trante et qu’elles étaient fondées à les appliquer comme elles
estimaient devoir le faire d’un commun accord. Il paraîtrait quelque
peu excessif d'attribuer aux Nations Unies. agissant par linter-
médiaire de l’Assemblée générale — pour. ne rien dire de l’autorité
administrante —, l'intention d’accorder~a n'importe quel État le
droit de contester judiciairement, à son gré et sans limitation
aucune, une interprétation ou une application de l'accord de tutelle
sur laquelle l’Assemblée générale (organe choisi par la Charte pour
exercer toutes les fonctions de l’Organisation en ce qui concerne
l'accord de tutelle) et l'autorité administrante se seraient entendues
qui aurait donné effet à l’accord, se conformant ainsi à ses exigences.

k
* *

Ces seules considérations m’obligent à conclure que l’article 19
devrait être interprété comme visant exclusivement les différends
relatifs aux droits ou intérêts propres accordés à un État ou à ses
ressortissants par des dispositions de l'accord de tutelle.

*
* *

79
ARRÊT 2 XI 63 (OP. INDIV. SIR PERCY SPENDER) OI

Il convient d’ajouter incidemment que l'expression «ou un
autre moyen » qui figure dans le membre de phrase «s'il ne peut
être réglé par négociations ou un autre moyen » — expression qui
ne figurait pas dans les Mandats —- n’affecte pas, pour les raisons
déjà formulées, la conclusion à laquelle je suis arrivé quant à
l'interprétation qu’il convient de donner de l'article 19. Il n’est
peut-être pas inutile cependant d'ajouter quelques mots sur le
sens que l’on doit reconnaître à l'expression « ou un autre moyen ».

A mon avis, ces mots doivent être interprétés par analogie.
Mon opinion trouve d’ailleurs une certaine confirmation ailleurs.

Sur les huit accords de tutelle approuvés par l’Assemblée générale
le 13 décembre 1946, il n’y en a qu’un et un seul où la clause juri-
dictionnelle soit rédigée d’une manière différente des autres. Et
pourtant on ne pourrait contester, je crois, que chacun d’eux ait
eu exactement le même objet et la même portée. Dans l'accord de
tutelle pour le Samoa occidental, l'expression pertinente est la
suivante: «par voie de négociations ou par un autre moyen ana-
logue ». C’est dans le même sens que l’on doit interpréter les expres-
sions employées dans les autres accords de tutelle.

a
+ *

Circonstances de la conclusion de l'accord de tutelle

Les circonstances ayant entouré la conclusion de l'accord de tutelle
et dont certaines ont déjà été mentionnées mettent en évidence, je
crois, que la thèse du demandeur quant à l’interprétation à donner
à l’article 19 est dépourvue de fondement.

On se rappellera que les mandats étaient divisés en trois caté-
gories et généralement dénommés Mandats A, B et C, selon l’état
de développement politique des pays intéressés. Le développement
des populations des territoires placés sous Mandat C était, en raison
notamment de leur éloignement par rapport aux centres de civili-
sation, des plus arriérés. Si, en tant que partie aux accords de
tutelle — dont la plupart, y compris l'accord considéré, ont été
négociés et conclus simultanément en 1646 —, l'Organisation des
Nations Unies avait estimé que la clause juridictionnelle dont il
s'agit avait pour objet — objet important sinon primordial — de
prévoir un règlement judiciaire par la Cour, à la demande de
n'importe quel État Membre des Nations Unies, lorsqu'il s'agirait
de défendre ou de faire valoir les intérêts des populations en cause
afin de les protéger contre toute violation par l'autorité adminis-
trante des obligations assumées envers elles, elle aurait dû, semble-
t-il, juger beaucoup plus opportun ou plus souhaitable d’insérer une
disposition comme celle de l’article 19 — incorporée à tous les
Mandats — dans les accords de tutelle concernant les anciens
Mandats C que dans les accords relatifs aux territoires antérieure-

80
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 92

ment placés sous Mandats B dont les populations avaient atteint
un stade de développement plus avancé. On ne pouvait soute-
nir en tout cas que cela fût moins opportun ou moins sou-
haitable. Pourtant, il est significatif que sur les quatre accords
de tutelle ayant trait aux quatre anciens territoires placés sous
Mandat C, un seul contenait une clause juridictionnellet. Ce fait
montre directement quel était l’objet de la clause juridictionnelle
dans les accords de tutelle où elle se trouvait. Son omission
dans les autres n’était pas due à une erreur ou à une inadvertance;
elle était délibérée. Cette omission ne cadre pas avec la thèse selon
laquelle la clause avait pour objet d’assurer un règlement judiciaire
par la Cour, 4 la demande de n’importe quel Etat Membre des
Nations Unies qui prétendrait que l'autorité administrante avait
violé ou était en train de violer l’une quelconque des obligations
prévues par l'accord de tutelle, y compris les obligations assumées
par elle en ce qui concerne le bien-être et le progrès politique
des habitants du territoire.

La déduction qui s'impose, c’est que l’on n’a pas considéré que
dans ces cas une clause juridictionnelle présenterait une utilité
quelconque. Si cette déduction est exacte, comme je le crois, cela
indique nettement que la clause juridictionnelle n'avait pas pour
objet, dans les accords de tutelle où elle était insérée, d’octroyer
à n'importe quel État le droit d’invoquer la compétence de la Cour
relativement à un différend survenu entre lui- -même et l'autorité
administrante quant à l'interprétation ou à l’application de l’une
quelconque des dispositions générales de l'accord de tutelle qui
portaient sur la réalisation des objectifs du régime de tutelle dans
l'intérêt des autochtones; son objet était tout autre. I] ne pouvait
être que de prévoir un tribunal pour le règlement judiciaire des
différends entre l’autorité administrante et un État, qui concerne-
raient les dispositions de l’accord de tutelle conférant expressément
des droits propres aux Etats ou à leurs ressortissants.

Dans ces conditions, les circonstances entourant la conclusion de
l'accord de tutelle dont il s’agit rendent impossible l'interprétation
que le demandeur donne de l’article 19. L’omission de la clause
juridictionnelle dans ces trois accords’ de tutelle est, à mon avis,
un élément décisif à l'encontre de la thèse du demandeur quant
au sens de l’article 19.

1 Cette clause ne figure pas dans les accords de tutelle pour la Nouvelle-Guinée,
-Nauru et l’ancien Mandat japonais dans le Pacifique.

81
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 03

Mais cela n’est pas tout. Le même jour, 13 décembre 19461,
l'Assemblée générale a approuvé deux accords de tutelle concernant
d'anciens Mandats C, l’un pour le Samoa occidental et l’autre
pour la Nouvelle-Guinée; dans l’un figure la clause juridictionnelle,
dans l’auire elle ne figure pas.

Dans les Mandats concernant ces deux territoires, il y avait une
disposition conférant des droits ou des intérêts aux Etats Membres
de la Société des Nations ou à leurs ressortissants et chacun d'eux
contenait la clause juridictionnelle Z. Ces droits, que de nombreux
États Membres de la Société des Nations considéraient comme
importants dans ces zones assez primitives, consistaient précisément
en ceci: la Puissance mandataire «donnera à tous les missionnaires,
sujets ou citoyens de tout Etat Membre de la Société des Nations,
la faculté de pénétrer, de circuler et de résider dans le territoire,
dans le but d’exercer leur ministère ».

Lorsque le Samoa occidental a été placé sous le régime de tutelle
prévu par la Charte, on a inclus dans l’accord de tutelle le concernant
des dispositions où était énoncée l'obligation que l’on retrouve dans
tous les accords de tutelle et en vertu de laquelle le territoire doit
être administré de manière à réaliser les fins de l’article 76 de la
Charte *; puis l’on a, dans un article ultérieur, accordé aux mission-
naires, ressortissants d’un Etat Membre des Nations Unies, les
droits qui figuraient déjà dans le Mandat. En conséquence, la clause
juridictionnelle a été incorporée dans ledit accord de tutelle comme
elle avait été dans le mandat. Au contraire, l'accord de tutelle
pour la Nouvelle-Guinée ne contenait aucune disposition attribuant
expressément un droit ou un intérêt quelcongue aux Etats ou à
leurs ressortissants; des droits concernant les missionnaires, etc.,
n'étaient pas prévus.

Au cours des délibérations pendant lesquelles la Sous-Commission
de la Quatrième Commission de l’Assemblée générale a examiné
les projets d'accord de tutelle qui lui étaient soumis, un certain
nombre de propositions ont été faites par des délégations concernant
l’adjonction de clauses nouvelles au projet relatif à la Nouvelle-
Guinée (quelques-unes avaient pour objet d’attribuer à titre indivi-
duel aux Etats Membres des Nations Unies ou à leurs ressortissants
des droits et des intérêts semblables à ceux qu’a prévus l'accord
de tutelle dont il s’agit présentement *).

Plus précisément, la délégation des Etats-Unis a proposé d'ajouter
deux articles; l’un était identique à l’article 9 du projet relatif au

1 Jour où a été approuvé l’accord de tutelle pour le territoire du Cameroun sous
administration britannique.

2 Dans le cas des Mandats B, les droits expressément conférés aux États ou à
leurs ressortissants étaient assez larges, dans le cas des Mandats C, iis étaient
réduits au minimum.

3 Voir note 1, pp. 87 et 88.

* Nations Unies, Documents officiels de la seconde partie de la premiére session
de l’Assemblée générale, Quatrième Commission, Tutelle, Deuxième partie, pp. 240
à 248, annexes 5 à 5 g) et document de la Sous-Commission, A.C. 4/1/31.

82
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 94

Samoa occidental (liberté de conscience et de religion) qui conférait
aux missionnaires, ressortissants d’Etats Membres des Nations Unies,
le droit de pénétrer dans le territoire, d'y voyager et d’y résider
afin d'exercer leur ministère; l’autre était identique à l’article 16
du même projet qui constituait la clause juridictionnelle. Ces pro-
positions étaient déposées devant la Sous-Commission depuis long-
temps et leur texte avait été distribué !.

La Sous-Commission avait commencé ses délibérations le 15 no-
vembre 1946. À sa première séance du 3 décembre 1946, elle a
décidé de remettre jusqu’à la fin de l’examen du projet d'accord
pour la Nouvelle-Guinée la discussion des nouveaux articles proposés
entre autres par les Etats-Unis.

A la deuxième séance du même jour, la Sous-Commission a décidé
d’ajourner l’examen de la modification proposée par la délégation
des Etats-Unis au projet d'accord pour la Nouvelle-Guinée, à savoir
l'addition d’un article identique à l’article 16 du projet d'accord
pour le Samoa occidental et de reprendre cet examen plus tard
avec les autres articles nouveaux qui avaient été proposés.

Le représentant de l'Australie a ensuite indiqué nettement, à la
même séance, la position de son gouvernement. Il était disposé,
pour tenir compte d’un certain nombre de propositions, à ajouter
une clause supplémentaire — ce qu’il a fait et la clause est devenue
l’article 8 de l'accord de tutelle pour la Nouvelle-Guinée —, mais
il n’était pas disposé à aller plus loin. Cette clause supplémentaire
ne contenait aucune disposition conférant des droits propres aux
Etats Membres des Nations Unies ou aux ressortissants de ces
États; en particulier, elle ne prévoyait aucun droit concernant les
missionnaires ressortissants d’Etats Membres des Nations Unies 2.
Lors de la deuxième séance du lendemain, le représentant des
Etats-Unis a retiré sa proposition concernant l’adjonction de certains
articles au projet relatif à la Nouvelle-Guinée et, plus précisément,
la proposition tendant à ajouter un article sur «la procédure à
suture en cas de contestations sur l'interprétation et l'application des
dispositions du projet d'accord ».5

Il n’y a eu ni protestations, ni débats, ni commentaires. Il n’y en
a pas eu non plus lorsque la Sous-Commission a fait rapport à la
Commission.

Une semaine plus tard, les huit accords de tutelle mentionnés
plus haut (dont l'accord de tutelle pour le Cameroun sous adminis-
tration britannique) ont été approuvés par l’Assemblée générale.
Aucune observation d'aucune sorte n’a été formulée sur l’absence

1 Nations Unies, Documents officiels de la seconde partie de la première session
de l’Assemblée générale, Quatrième Commission, Tutelle, Deuxième partie, p. 26,
annexe 5 b), et document de la Sous-Commission, A.C. 4/Sub.1/31.

2 Ibid., pp. 151-152, et annexes 5 f) et 5 h).

3 Documents officiels de la seconde partie de la première session de l’Assemblée
générale, Quatrième Commission, Tutelle, Deuxième partie, pp. 163 et 164.

83
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 95

de clause juridictionnelle dans l’accord de tutelle pour la Nouvelle-
Guinée.

Il semble difficile à croire que, si le but fondamental de la clause
juridictionnelle était celui que le demandeur lui prête, l’omission
d’une telle clause ait pu n’appeler aucun commentaire. Tel est
pourtant le cas.

Tels étant les faits, il est vraiment impossible de concilier ce qui
s’est passé à la Sous-Commission, à la Quatrième Commission et
à l’Assemblée générale elle-même, avec la thèse du demandeur selon
laquelle l’article 19 de l’accord de tutelle visait à accorder à tout
État Membre des Nations Unies le droit de s'adresser à la Cour
lorsque survenait un différend sur l’interprétation ou l'application
des dispositions générales d’un accord de tutelle relatives aux obli-
gations assumées à l'égard des habitants du territoire par l’autorité
administrante en vertu dudit accord. Lorsqu'un accord de tutelle
approuvé par l’Assemblée générale contenait des dispositions quel-
conques qui conféraient ou dont on estimait qu’elles conféraient à titre
individuel des droits ou des intérêts aux États Membres des Nations
Unies ou aux ressortissants de ces États, la clause juridictionnelle
y figurait ; lorsqu'un accord de tutelle n’en contenait pas, comme
c'était le cas de l'accord pour la Nouvelle-Guinée, la clause juri-
dictionnelle n’y figurait pas !; l’Assemblée générale ne considérait
pas qu’elle présentait une utilité quelconque.

Cette conclusion me paraît inévitable. Toutefois, au cas bien peu
probable où l’on soutiendrait que l'explication de l'Australie quant
à l’absence de clause juridictionnelle dont il a été question plus
haut ? a été acceptée par la Sous-Commission et considérée comme
suffisante ou comme l'équivalent d’une clause juridictionnelle, la
même conclusion s'impose, pour les raisons déjà exposées.

De quelque façon qu’on envisage la question, il est établi que
l'interprétation de l’article 19 de l’accord de tutelle soutenue par le
demandeur en l’espèce est sans fondement.

*
* *

Compte tenu de tout ce qui précéde, il semble impossible de
soutenir que l’article 19 de accord de tutelle dont la Cour s’occupe
a quoi que ce soit de commun avec les obligations générales de
l'autorité administrante, comme celles dont le demandeur allègue
la violation pour intenter son recours. Il est démontré qu’un différend
au sens de l’article 10 de l’accord de tutelle concerne uniquement

1 Le Mandat et l'accord de tutelle pour Nauru se présentent exactement comme
dans le cas de la Nouvelle-Guinée. L'accord de tutelle pour Nauru a été approuvé
par l’Assemblée générale près d’un an plus tard, en novembre 1947. L'absence de
clause juridictionnelle n’a pas suscité de commentaires.

1 Voir notes pp. 85 et 86.
84
ARRÊT 2 XII 63 (OP. INDIV. SIR PERCY SPENDER) 96

et exclusivement des droits ou des intérêts quels qu'ils soient, confé-
zés expressément par l’accord de tutelle, à titre individuel, à des
États ou à leurs ressortissants.

+
* *

La conclusion à laquelle j'arrive est entièrement corroborée par
l'historique de la rédaction de la clause juridictionnelle ainsi que par
les raisons par lesquelles et les conditions dans lesquelles cette clause
a été incorporée aux Mandats d’où elle a été reprise lorsqu'on a
préparé les accords de tutelle.

La vérité, l'évidence même, c’est que la clause juridictionnelle
formulée dans chacun des mandats et celle que l’on trouve dans
les accords de tutelle étaient parentes. Elles ont été conçues pour
répondre au même objet; leur portée et leur but étaient les mêmes.
Elles n'avaient aucun rapport avec les obligations générales des
Puissances mandataires ou des autorités administrantes et ne con-
cernaient pas les intéréts des populations des territoires; elles
avaient au contraire un but pratique et un seul, celui de prévoir un
tribunal pour le règlement judiciaire des différends nés de Vinter-
prétation ou de l'application des dispositions figurant dans les
Mandats et dans les accords de tutelle qui conféraient par elles-
mêmes des droits ou des intérêts aux États et à leurs ressortissants,
à titre individuel; c'était leur seul et unique but ?.

*
* *

Si, contrairement à la conclusion à laquelle j'ai cru devoir aboutir
quant à l'interprétation à donner de l’article 19, la Cour a compé-
tence dans la présente instance, je suis d’avis que, pour les motifs
exposés dans son arrêt, elle doit s’abstenir de poursuivre l'affaire.

(Signé) Percy C. SPENDER.

1 Voir C.I.J. Recueil 1962, opinion dissidente commune rédigée par sir Gerald
Fitzmaurice et moi-même, pp. 554-559. Les origines et l’évolution de la clause
juridictionnelle et les circonstances dans lesquelles elle a été incorporée dans les
mandats y sont exposées.

85
